Citation Nr: 1449777	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-38 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to increases in the staged ratings (of 0 percent prior to August 5, 2009, 10 percent from August 5, 2009 to February 12, 2013, and 20 percent from February 13, 2013) for bilateral hearing loss.  

2.  Entitlement to a compensable rating for allergic rhinitis.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to November 1970, and from March 1974 to September 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  A July 2010 Statement of the Case (SOC) granted an increased (10 percent) rating for the bilateral hearing loss, effective August 5, 2009 (date of VA examination).  A March 2014 rating decision granted a further increased (20 percent) rating for the bilateral hearing loss, effective February 13, 2013.  The issue has been characterized to reflect that all "staged" periods are under consideration.  

These matters were previously before the Board in December 2012 when they were remanded for additional development.  Notably, the December 2012 Board remand noted that the Veteran had raised the matter of entitlement to service connection for renal insufficiency and such should be addressed on remand.  In a December 2013 rating decision, the Veteran was granted, in part, service connection for renal insufficiency, rated 60 percent, effective June 23, 2008.  


FINDINGS OF FACT

1.  For the period prior to August 5, 2009, the Veteran had, at worst, Level II hearing acuity in the right ear and Level II hearing acuity in the left ear; the rating criteria contemplate the Veteran's hearing loss symptoms.  

2.  For the period from August 5, 2009 through February 12, 2013, the Veteran had, at worst, Level IV hearing acuity in the right ear and Level V hearing acuity in the left ear; the rating criteria contemplate the Veteran's hearing loss symptoms.  

3.  For the period since February 13, 2013, the Veteran had, at worst, Level V hearing acuity in the right ear and Level V hearing acuity in the left ear; the rating criteria contemplate the Veteran's hearing loss symptoms.  

4.  There is no evidence that the Veteran has greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, and there is no evidence of nasal polyps.  

5.  It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  For the period prior to August 5, 2009, the criteria for a rating in excess of 0 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).  

2.  For the period from August 5, 2009 to February 12, 2013, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).  

3.  For the period since February 13, 2013, the criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).  

4.  The criteria for a compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2014).  

5.  The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Regarding the increased rating claims for bilateral hearing loss and allergic rhinitis, the notice requirements were accomplished in a July 2008 letter that was provided before the November 2008 initial adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  He was told that the evidence must show that his service-connected disability had gotten worse.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).    

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records, and post-service VA treatment records have been obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  He also was provided with VA examinations, which the Board finds are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the Veteran has not alleged, nor does the record show, that his bilateral hearing loss or allergic rhinitis have worsened in severity since the most recent examinations.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).   

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 51039a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims and in Virtual VA and VBMS (i.e., VA's electronic data storage systems), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).   

Increased Rating Claims

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged" rating (i.e., the assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Bilateral Hearing Loss

As indicated above in the Introduction, the Veteran's bilateral hearing loss is currently rated 0 percent prior to August 5, 2009, 10 percent from August 5, 2009 to February 12, 2013, and 20 percent from February 13, 2013.  

The VA Schedule for Rating Disabilities (Rating Schedule) provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86), the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIa.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or greater.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment in each ear.  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

On August 2008 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	

1000
2000
3000
4000
RIGHT

30
50
60
55
LEFT

20
60
55
55

The average puretone thresholds were 49 decibels in the right ear and 48 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  The Veteran reported difficulty understanding speech in the presence of background noise, and difficulty understanding on the telephone.  

In a March 2009 Dr. J. Michelsen VA physician letter, it was stated that the Veteran's hearing loss had progressed and required a hearing aid.  

On August 2009 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	

1000
2000
3000
4000
RIGHT

30
65
60
55
LEFT

25
60
60
55

The average puretone thresholds were 53 decibels in the right ear and 50 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 68 percent in the left ear.  The Veteran reported difficulty understanding speech clearly, even when using hearing aids.  

In a June 2010 Dr. J. Michelsen VA physician letter, it was stated that the August 2009 VA audiological evaluation and word discrimination verified marked problems with communication which negatively affects the Veteran's life, including difficulty with conversations and inability to hear things such as the telephone ringing.  

On December 2010 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	

1000
2000
3000
4000
RIGHT

30
65
60
55
LEFT

20
60
60
55

The average puretone thresholds were 53 decibels in the right ear and 49 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  The Veteran reported difficulty hearing speech clearly.  

On February 2013 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	

1000
2000
3000
4000
RIGHT

50
70
65
60
LEFT

35
70
65
65

The average puretone thresholds were 61 decibels in the right ear and 59 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 72 percent in the left ear.  The Veteran reported needing to look at a person while talking to understand the person, difficulty communicating in the presence of background noise, and inability to hear two simultaneous stimuli.  He also indicated he was unable to hear the phone ringing. 

In this case, the audiometric findings during the pendency of this appeal show that the Veteran is not warranted to increased ratings during the various periods on appeal (i.e., greater than 0 percent prior to August 5, 2009, 10 percent from August 5, 2009 to February 12, 2013, and 20 percent from February 13, 2013).  

Applying the results of the August 2008 VA examination to Table VI produces a finding that the Veteran had Level II hearing acuity in the right ear, and Level II hearing acuity in the left ear, warranting a 0 percent rating.  

Applying the results of the August 2009 VA examination to Table VI produces a finding that the Veteran had Level IV hearing acuity in the right ear, and Level V hearing acuity in the left ear, warranting a 10 percent rating.  

Applying the results of the December 2010 VA examination to Table VI produces a finding that the Veteran had Level I hearing acuity in the right ear, and Level I hearing acuity in the left ear (warranting a 0 percent rating).  

Applying the results of the February 2013 VA examination to Table VI produces a finding that the Veteran had Level V hearing acuity in the right ear, and Level V hearing acuity in the left ear (warranting a 20 percent rating).

In sum, the Board finds that the preponderance of the evidence is against ratings in excess of 0 percent prior to August 5, 2009, 10 percent from August 5, 2009 to February 12, 2013, and 20 percent from February 13, 2013, for his bilateral hearing loss because ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Thus, the Veteran is not entitled to ratings in excess of 0 percent prior to August 5, 2009, 10 percent from August 5, 2009 to February 12, 2013, and 20 percent from February 13, 2013.  

Allergic Rhinitis

Historically, a March 1994 rating decision granted service connection for allergic rhinitis, rated noncompensable, effective May 17, 1993.  The instant claim for an increased rating for allergic rhinitis was received in June 2008.  

Allergic rhinitis is evaluated under Diagnostic Code 6522, which provides for a 10 percent rating without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction of one side.  Allergic rhinitis with polyps is rated (maximum) 30 percent disabling.  38 C.F.R. § 4.97 (2014).  

At the outset, the Board notes that the Veteran has been diagnosed with asthma, and is separately service connected for such disability.  See July 2010 rating decision.  As there is no overlap of symptomatology when evaluating rhinitis and sinusitis under VA criteria, the Board finds no impediment to adjudicating the allergic rhinitis claim as it is not inextricably intertwined with the asthma claim (which is not on appeal).  See generally Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

The Board observes that given the specificity of the criteria used for the evaluation of allergic rhinitis under Diagnostic Code 6522, it is the clinical evidence that is of the most probative value, in terms of credibility and competency, in this case for purposes of evaluating this condition.  In this regard, the Veteran is certainly competent to report his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (veteran is competent to testify as to symptomatology capable of lay observation).  In this regard, the rating criteria contemplate a showing of very specific findings (i.e., polyps), the nature of which are often identified only by clinical tests, x-ray films and CT scans.  Accordingly, a lay person such as the Veteran lacks the competency to accurately assess the presence or absence of such symptoms, and as such, the Board attaches greater probative weight to the clinical findings of skilled professionals, as opposed to lay statements of symptomatology, as pertains to this particular clinical finding.  

On August 2008 VA examination, it was noted that the Veteran's treatment for his allergic rhinitis included Flonase nasal spray two times daily and inhaled Albuterol as needed for cough, times ten years.  The examiner diagnosed allergic rhinitis.  It was noted that it was well-controlled with medication.  

On February 2013 VA examination, it was noted that the Veteran's claims folder was not available for review.  The Veteran reported various symptomatology, including itchy/watery eyes, red nose, rhinorrhea, and sneezing when exposed to strong perfume. He also reported seasonal allergies (worse in the summer), as well as a constant drippy nose and frequent sneezing during the summer.  The examiner noted that there was no evidence of greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction on one side, or nasal polyps.  

On October 2013 VA examination, the examiner, after review of the claims folder, noted findings consistent with that of the February 2013 VA examination.  

In sum, throughout the appeal period, there is no indication that there is any evidence of record showing the presence of polyps or the degree of nasal obstruction which is required for an increased rating for the Veteran's service-connected allergic rhinitis.  Accordingly, the criteria for a compensable rating for allergic rhinitis are not met.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Regarding the Veteran's bilateral hearing loss, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss.  While the disability undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Board finds that his bilateral hearing loss does not interfere with his work beyond that contemplated by the currently assigned staged ratings.  The functional loss noted and self-reported by the Veteran, in essence, difficulty hearing people (especially on the telephone), having to face people, difficulty communicating in the presence of background noise, inability to hear the phone ringing, and inability to hear simultaneous stimuli, is fully contemplated by the schedular criteria.  See 38 C.F.R. § 4.1.  

In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  Here, the VA examiners, particularly the August 2008, August 2009, and February 2013 examiners discussed the impact of the Veteran's hearing loss on the ordinary conditions of daily life, as well as with employment, which has been considered.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

As to his allergic rhinitis claim, as discussed above, the record shows that the manifestations of his allergic rhinitis disability at issue is consistent with those contemplated by the applicable schedular criteria.  Accordingly, the Board has concluded that referral of this issue for extraschedular consideration is not in order.  

Finally, the Board concludes that this case need not be referred to the Director, Compensation Service, for consideration of  a collective extraschedular rating because the Board finds that there is no compounding effect between the Veteran's bilateral hearing loss and his allergic rhinitis, especially in light of the Board's grant of entitlement to a TDIU.  Moreover, neither the Veteran nor his representative has contended otherwise.  

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities consist of renal insufficiency, gouty arthritis, bilateral hearing loss, hypertension, asthma (to include inactive pulmonary tuberculosis), tinnitus, allergic rhinitis, and erectile dysfunction, for a combined disability rating of 80 percent from August 2009, and 90 percent from November 2010.  See 38 C.F.R. § 4.26.  Thus, the Veteran met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.  

The Veteran has indicated that he was last employed in July 2009 when he retired as a patient transfer coordinator, which he worked for approximately 15 years.  See August 2009 VA hypertension examination report.  

The evidence of record includes several VA examinations.  Those of particular noteworthiness include the above-noted August 2008 and September 2009 VA audiological examinations wherein the Veteran reported difficulty understanding speech in the presence of background noise, and difficulty understanding on the telephone.  On April 2011 VA gouty arthritis examination, the Veteran reported a limited ability to walk during gout attacks, requiring him to stay home and resulting in decreased mobility three to four days each month.  On December 2013 VA nephrology examination, the examiner found that the Veteran did not appear to be unemployable solely due to his renal insufficiency, and opined that he was capable of sedentary employment.  

The evidence of record also includes a June 2010 VA private medical letter from Dr. J. Michelsen opining that the Veteran's bilateral hearing loss has a marked impact on communication which negatively affects his life.  In addition, at the November 2010 Decision Review Officer hearing, the Veteran testified that he had limitations at work because of his gout because his employment required lots of walking.    

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The evidence shows that the Veteran has not been gainfully employed since July 2009.  His post-service work experience shows that he has worked as a patient transfer coordinator which required a lot of walking.  Based on the evidence presented in this case, the Board finds the evidence is at least in equipoise regarding whether the functional impairment associated with the Veteran's disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the December 2013 VA nephrology examiner opined the Veteran was capable of sedentary employment, and on April 2011 VA gouty arthritis it was noted the Veteran had limited mobility during episodes of gout attacks.  In addition, on each VA audiological examination, the Veteran has reported difficulty understanding speech in the presence of background noise, and difficulty communicating in general unless facing the other individual.  The Veteran's post-service employment has been largely one which required a significant amount of mobility, it has been opined that his service-connected disabilities limit him to sedentary employment, and his bilateral hearing loss has a significant impact on his ability to engage in sedentary employment.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and the opinions of record, and the evidence of record indicating the Veteran's functional limitations due to his service-connected disabilities, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Accordingly, the Veteran's appeal of this issue is granted.  


ORDER

For the period prior to August 5, 2009, a rating in excess of 0 percent for bilateral hearing loss is denied.  

For the period from August 5, 2009 to February 12, 2013, a rating in excess of 10 percent for bilateral hearing loss is denied.  

For the period since February 12, 2013, a rating in excess of 20 percent for bilateral hearing loss is denied.  

A compensable rating for allergic rhinitis is denied.  

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


